NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUL 11 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10204

                Plaintiff-Appellee,             D.C. No. 2:06-cr-00479-MCE

 v.
                                                MEMORANDUM*
MARK EDWARD PARKER,

                Defendant-Appellant.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                             Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      Mark Edward Parker appeals from the district court’s order denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Parker contends that the district court procedurally erred by failing to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
address his arguments that he had demonstrated rehabilitation in prison, and that

application of the 18 U.S.C. § 3553(a) sentencing factors would support a sentence

at the bottom of the amended Guidelines range, given that the court had imposed a

sentence at the bottom of the original Guidelines range. We disagree. The record

reflects that the district court considered Parker’s arguments and adequately

explained its reasons for declining to reduce his sentence. See Chavez-Meza v.

United States, 138 S. Ct. 1959, 1966-68 (2018).

      Parker next contends that his unmodified sentence is substantively

unreasonable in light of his post-sentencing rehabilitation and the amended

Guidelines range. The district court did not abuse its discretion in declining to

reduce Parker’s sentence. See United States v. Dunn, 728 F.3d 1151, 1155 (9th

Cir. 2013). The 360-month sentence, which is within the amended Guidelines

range, is substantively reasonable in light of the section 3553(a) sentencing factors

and the totality of the circumstances, including the nature of the offense. See

Dunn, 728 F.3d at 1159-60.

      AFFIRMED.




                                          2                                     17-10204